Carley, Chief Judge.
The denial to appellants of certification of their eligibility for participation in appellee’s Minority & Female Business Enterprises Program (MFBEP) was affirmed by a hearing officer and, on appeal to the superior court, the decision of the hearing officer was affirmed. Pursuant to OCGA § 5-6-35 (a) (1), appellants then applied for and were granted permission to file the instant discretionary appeal from the order of the superior court.
Appellee’s MFBEP has been held to be unconstitutional. American Subcontractors Assoc., Ga. Chap. v. City of Atlanta, 259 Ga. 14 (376 SE2d 662) (1989). Accordingly, even if the superior court erred, a reversal of its order in the instant case would mean only that appellants were erroneously denied certification of their eligibility to participate in a program that is no longer extant. Although they lost their appeal to the superior court, appellants are certainly in no worse position than those who were actually certified for participation, but who then lost the benefit of such certification when the Supreme Court declared appellee’s MFBEP to be unconstitutional. Since there is no “benefit” to be derived from attaining the status of participant in appellee’s defunct MFBEP, we will not address the moot issue of whether or not appellants may otherwise have been entitled to receive certification of their eligibility for such participation. See generally Ring v. Williams, 192 Ga. App. 329 (1) (384 SE2d 914) (1989).
*85Decided June 21, 1990.
Oxendine & Associates, John W. Oxendine, for appellants.
Marua Jones Brooks, Rosalind Rubens, Alford J. Dempsey, Jr., Jerolyn Y. Webb, for appellee.

Appeal dismissed.


McMurray, P. J., and Sognier, J., concur.